DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
In light of the amendments to the claims field 8/09/2021, a new rejection has been made in further in view of Matsuyama (US 5790234).  See the rejection below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ti et al. (WO 2013/179178) in view of Matsuyama (US 5790234, e.f.d. 12/20/96).
.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ti et al. (WO 2013/179178) in view of in view of Matsuyama (US 5790234, e.f.d. 12/20/96) and Koberski et al. (US Pub. 2010/0245093).

Regarding claim 7, Ti and Koberski each disclose a light emitting component for emitting an IR light to the eyes of the user (111).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ti et al. (WO 2013/179178), in view of Matsuyama (US 5790234, e.f.d. 12/20/96), Koberski et al. (US Pub. 2010/0245093), and Hilgers (US Pub. 2009/0321666).
Regarding claim 12, the combination of Ti and Koberski disclose the invention of claim 8. Koberski further teaches the filtering component as an IR light filtering layer (para 0041), but does not specify wherein the infrared light filtering layer and the photosensor are disposed on a first substrate; wherein the infrared light filtering layer covers a light incident surface of the photosensor.  In the same field of endeavor, Hilgers discloses a light sensing module 10 comprising a light filtering layer 22 and photosensor 15 disposed on a first substrate 18, wherein the light filtering layer covers a light incident surface of the photosensor, with the advantage of providing a compact and cost effective light sensor capable of sensing IR light (para 0014; Figures 2A-B; abstract).  In light of the advantages disclosed by .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ti et al. (WO 2013/179178) in view of Matsuyama (US 5790234, e.f.d. 12/20/96),Koberski et al. (US Pub. 2010/0245093), Hilgers (US Pub. 2009/0321666), and Yeke et al. (US Pub. 2019/0095672).
Regarding claim 13, the combined references disclose the features of claim 12, but do not specify wherein the light emitting component comprises one or more infrared light emitting devices, and is disposed as an infrared light emitting layer, the infrared light emitting layer is disposed on the first substrate or on a second substrate provided opposite to the first substrate, a light emitting surface of the infrared light emitting layer and a light incident surface of the photosensor are oriented in the same direction, and an orthographic projection of the infrared light emitting layer on the first substrate is outside an orthographic projection of the photosensor on the first substrate.  In the same field of endeavor, Yeke discloses it is known in the art to provide a light emitting layer (1044) on a first substrate (1041), and a light incident surface of the photosensor (1032) are oriented in the same direction, and an orthographic projection of the infrared light emitting layer on the first substrate is outside an orthographic projection of the photosensor on the first substrate (Figure 3; para 0031-0043), with the advantage of integrated components reducing components.  In light of the benefits of an integrated system as taught by Yeke, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the other teachings.
Regarding claim 14, Yeke discloses the IR light filtering layer, photosensor, and light emitting layer are encapsulated between the first substrate and a second substrate (Figure 3).
Allowable Subject Matter
15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/               Primary Examiner, Art Unit 2884